  Case 3:20-cv-00988-DMS-MDD Document 9 Filed 03/26/21 PageID.102 Page 1 of 1




                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


G & G Closed Circuit Events, LLC

                                                        Civil Action No. 20-cv-00988-DMS-MDD

                                          Plaintiff,
                                   V.
America Zamora Zarazua, individually                    CLERK'S DEFAULT JUDGMENT
doing business as El Comal Antojitos                         IN A CIVIL CASE
Mexicanos Restaurant
                                        Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
JUDGMENT be entered against Defendant and in favor of G & G Closed Circuit Events, LLC as
follows:
a. For the Violation of Title 47 U.S.C. § 605(e)(3)(C)(i)(II):$ 3,300.00
b. For the Violation of Title 47 U.S.C. § 605(e)(3)(C)(ii):$ 25,000.00
c. For the Tort of Conversion: $ 550.00
Total: $ 28,850.00




Date:         3/26/21                                        CLERK OF COURT
                                                             JOHN MORRILL, Clerk of Court
                                                             By: s/ M. Exler
                                                                                   M. Exler, Deputy
